Citation Nr: 1614646	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-44 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for malignant thymoma, to include as secondary to in-service herbicide exposure, for substitution or accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to January 1971, with service in the Republic of Vietnam from April 1970 to January 1971.  

The Veteran died in December 2010 during the pendency of his appeal.  The appellant is the Veteran's surviving spouse.  She has been accepted as the Veteran's substitute for purposes of processing the appeal for entitlement to service connection for malignant thymoma to completion.  See 38 U.S.C.A. § 5121A (2015).

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for malignant thymoma.  

In November 2014, the appellant testified at a travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of her testimony is associated with the electronic record.    

At the hearing, the appellant's representative raised the issue of entitlement to dependency and indemnity compensation (DIC) based on a claim of service connection for the cause of the Veteran's death.  The representative pointed out that the Veteran's immediate cause of death was irreversible brain injury suffered during the operative repair of a pseudoaneurysm of the arch of the aorta.  See December 2010 Tampa General Hospital terminal records.  The issue of entitlement to service connection for the cause of the Veteran's death is not currently before the Board on appeal, and is therefore referred to the RO for appropriate action.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection as a substitute claimant for the late Veteran's malignant thymoma.  Prior to his death, the Veteran asserted that his malignant thymoma was secondary to in-service Agent Orange exposure.  

The Veteran served in the Republic of Vietnam from April 1970 to January 1971; thus, his exposure to Agent Orange is presumed.  However, the Veteran's malignant thymoma is not one of the enumerated diseases associated with herbicide agents listed under 38 C.F.R. § 3.309(e).  Accordingly, service connection for malignant mymoma is not presumed.  

That notwithstanding, the Veteran may still establish service connection on a direct basis.  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

At present, the record contains conflicting medical evidence as to whether a relationship exists between the Veteran's malignant mymoma and his in-service exposure to herbicides.  

In support of the claim is an April 2009 surgical pathology report indicating that a gastric mediastinal mass consistent with people exposed to Agent Orange was found.  No rationale for this opinion was provided.  

Weighing against the claim is a VA examiner's opinion that the Veteran's malignant thymoma is less likely than not related to the Veteran's in-service herbicide exposure.  In this opinion, the examiner refers to "up to date medical literature" that indicates there are no known risk factors for developing malignant thymoma.  The examiner therefore concluded that because there are no known risk factors for developing malignant thymoma, any opinion as to the cause of malignant thymoma would be based on pure speculation by the opining individual.  

The Board finds that an additional opinion is needed.  The opinion relies solely on the theory that no medical literature exists showing a potential relationship between malignant thymoma and herbicide exposure; however, that, alone, does not mean that the Veteran's malignant thymoma was not as likely as not related to his in-service herbicide exposure, particularly where, as here, there is a notation on a pathology report suggesting that the Veteran's tumor was consistent with those exposed to Agent Orange.  

Accordingly another opinion is necessary to decide the claim.  In this regard, the November 2014 hearing transcript reflects that the appellant and her representative submitted additional evidence in support of the claim, including an Agent Orange Registry examination report, and a medical opinion and credentials from Dr. Summers (sic), one of the Veteran's treating doctors prior to his death.  Hearing Transcript, pp. 4 5.  The record was also left open for a period of 30 days to allow the appellant to submit additional evidence to support her claim.  Hearing Transcript, p. 2.  

A copy of a February 2009 Agent Orange Registry examination report has been located in the electronic record, however, there is no medical opinion of Dr. Sommers regarding a nexus between the Veteran's Agent Orange exposure and his malignant thymoma.  Rather, the record shows that the Veteran's terminal hospital records were provided around the time of the November 2014 hearing; and, those records indicate that Dr. Sommers provided a written memorandum regarding the immediate cause of the Veteran's death, which, as noted above, was irreversible brain injury during an operation to salvage repair of a pseudoaneurysm of the arch of the aorta in December 2011.  It therefore appears that the opinion to which the appellant's representative was referring at the November 2014 hearing was addressing the immediate cause of the Veteran's death, and not a potential nexus between Agent Orange exposure and the Veteran's malignant thymoma.  Further, it is not clear whether the appellant requested the record to be left open for an additional 30 days in order to submit such a medical opinion from Dr. Sommers, or if the opinion was actually submitted at the time of the hearing.  If however, there does exist a medical opinion from Dr. Sommers, this evidence is potentially relevant to the claim and must be associated with the record in order to fairly decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the appellant, obtain and associate with the electronic record any outstanding medical evidence identified by her as pertinent to the claim, including, but not limited to any opinion of Dr. Sommers along with his credentials that may have been submitted at the appellant's November 2014 Board hearing.  

2.  After completion of the above directive, obtain a medical opinion from an oncologist, or other physician with adequate expertise, as to whether the Veteran's malignant thymoma is at least as likely as not (a 50 percent or higher probability) related to the Veteran's in-service Agent Orange exposure.  The Veteran is presumed to have been exposed to tactical herbicides during service.  The examiner is reminded that a Veteran can establish service connection for diseases other than those listed under 38 C.F.R. § 3.309(e) which are presumed to be due to herbicide exposure; i.e., the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides.  The physician's attention is directed to the April 2009 surgical pathology report indicating that the Veteran had a gastric mediastinal mass consistent with people exposed to Agent Orange.  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After all of the above actions have been completed, undertake any additional development as deemed necessary.   Then, after the appellant has been given adequate time to respond, readjudicate her claim.  If the claim remains denied, issue to the appellant a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto before returning the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




